Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief filed 06/24/2021 with respect to Claim 13-14, 19, 25-28  have been fully considered and are persuasive.  The rejection of 02/05/2021 has been withdrawn. 

Examiner finds this argument persuasive. Kontu does not disclose exact dimensions.

Applicant additionally states:

“The Applicant submits however that Kontu '355 does not disclose or suggest that two similar plate part blanks may be formed by one revolution of the roll. In this regard, FIG. 1 of Kontu '355 is mere schematic illustration which does not disclose any exact dimensions or actual realization of a definitive system. A person skilled in the art cannot conclude, therefore, on basis of the drawing alone provided by Kontu '355 any specific implementation, especially since no such explanation is available in the related specification.
The Examiner refers to page 4, I. 1 -16 of Kontu '355 and alleges that such a passage discloses that plate parts are shaped of a continuous sheeting used as a raw material between the rolls, but it does not disclose that two similar plate part blanks formed by one revolution of the roll. It will be observed in this regard that on page 5, I. 20 - 22 of Kontu '355, it is disclosed only that it is advantageous to extend the area to be profiled over the whole width of the sheeting. Such a statement thus does not disclose that there are the similar plate part blanks arranged on the opposed sides of the roll.
The synchronization technique according to the pending independent claim 13 is likewise not disclosed in Kontu '355. As noted hereinabove, an accurate and geometrically correct profile pattern can be achieved in the entire surface area of the heat exchange plates by the method of the presently claimed invention. The synchronization of the rolls improves the accuracy of the pattern (see e.g., the originally filed specification on page 3, last paragraph) and by means of the plate part blanks with similar surface patterns on the opposite sides of the rolls, the rolling forces are divided evenly which decreases the bending of the rolls and substantially equalizes the height of the profile pattern in the entire area of the plates (see the originally filed specification on page 5, first paragraph). Both features are required in order to achieve the accurate and uniform profile pattern in the whole surface area of the profile pattern.”

Examiner finds this argument persuasive. Kontu does not explicitly disclose exact dimensions, and thus does not disclose two similar plate part blanks formed by one revolution of the roll. The synchronization technique involves additional exact dimensions, for which Kontu does not explicitly disclose. Therefore this argument is persuasive.

Applicant additionally states:

“The Applicant agrees with the Examiner's conclusion that Kontu '355 does not disclose checking patterns, photographing the checking patterns, controlling the laser cutting machine on the basis of the alignment information of the checking patterns and measurement of the depth. However, the Applicant respectfully disagrees with the Examiner that the secondary references applied in 
In this regard, the Applicant notes that the Bisaillon reference discloses synchronization gear and shafts suitable for use in moulding machines. However, Bisaillon does not provide any suggestion to combine a synchronization gear and shafts with rolls for forming two or more plate parts with similar surface patterns in one revolution of the rolls in order to achieve the accurate profile pattern in the entire surface area of the plates. Any such disclosure of such a feature therefore does not derive from Bisaillon but instead from the Applicant's disclosure which, of course, is erroneous.
Applicant respectfully disagrees with the Examiner's interpretation of such passage in Pohl. Specifically, the passage above in Pohl discloses that the blanks might be photographed prior to transferring to the shaping system, but there is no disclosure therein of providing separate checking patterns as required by the claimed method herein. Further, stops or centering pins may be engaged with the blanks in order to ensure exact positioning. Stops and pins are not the structural equivalents of the checking pattern as defined by the Applicant's pending claims since such "stops" and "pins" are not being "photographed" by the Pohl system.
The passage above likewise does not disclose photographing checking patterns and determining the alignment of the plate part blanks based on information provided by such photographed checking patterns. According to Pohl, the geometry of the shaped sheet metal part is captured, for example with a camera, and compared to a specified geometry. Possible deviation in geometry can be made in the cutting program to control the cutting device. The method according to the presently claimed invention however does not require checking the geometry of the plate part after laser cutting, but instead requires ensuring the positioning of the plate part prior to the laser cutting equipment. Photographing of the checking patterns prior to laser cutting is simply not disclosed nor contemplated by Pohl.
While the passage above mentions measurement of a height profile, it does not disclose that the measurement technique is connected in any way so as to control the rotation of the rolls.
Thus, for the discussion above, neither Bisaillon nor Pohl disclose or suggest the features recited in pending independent claim 13 herein whereby the depth of the surface profiles are measured and that rotation of the rolls may be automatically stopped in the event the measured depth deviates from a predetermined depth.
As discussed previously, even if the techniques of Pohl were to be included in the method of Kontu as modified by Bisaillon, the presently claimed invention would not be the reasonably expected result.
Thus, when the prior art is analyzed according to the proper standards of review, it must be concluded that the presently claimed invention is patentably unobvious over all applied references of record.”

Examiner finds this argument persuasive. The rejection as previously set forth fails to disclose measuring of the depth of the surface profiles or automatically stopping rotation of the rolls in the event the measured depth deviates from a predetermined depth, in the sequence as claimed. Therefore, this argument is persuasive.

Allowable Subject Matter
Claim 13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 13, Kontu discloses a method for manufacturing corrugated plate part blanks (element 9) of a heat exchanger (abstract, page 4, lines 1-16; figure 1) , wherein the method comprises:
(a) working sheet material (element 8) in the form of continuous sheeting (page 4, line 5) having opposed surfaces between two rolls (element 2 & 3) having opposing similar profile patterns (element 27 & 28) thereon to be impressed onto respective ones of the opposed sheet material surfaces;
Kontu is silent wherein:
(b) controlling rotation of the rolls in relation to each other so as to achieve a synchronized rotation of the rolls to cause the rolls to rotate at substantially a same rate by coupling a common synchronization gear to the rolls by shafts with a disk pack or gear couplings to limit backlash of the rolls to less than 0.1 mm,
(c) impressing correspondingly aligned surface patterns to a predetermined depth onto the respective ones of the opposed sheet material surfaces by the opposingly similar profile patterns and the synchronized rotation of the rolls;
 (d) arranging corrugated plate part blanks with similar surface patterns on opposite sides of the roll and forming at least one pair of the corrugated plate part blanks of the heat exchanger into the sheet material during one revolution of the rolls.
(e) further forming checking patterns into the sheet material on both sides of the corrugated plate part blanks;

(g) conveying the sheet material with the at least one pair of corrugated plate part blanks to a laser cutting device and controlling the laser cutting device based on the alignment information so as to cut the plate blank parts from the sheet material while synchronizing the laser cutting device with the rotation speed of the rolls;
and (h) measuring depth of the surface patterns of the corrugated plate part blanks impressed onto the respective ones of the opposed sheet material surfaces, and automatically stopping rotation of the rolls in relation to one another if the measured depth of the profile patterns deviates from the predetermined depth.
Bisaillon teaches gears coupled to rolls by means of a shaft with gear couplings in an analogous machine for the purpose of rotating the shaft in unison (Page 2, Para. 34-35 of Bisaillon). By stating the shafts are in unison, it is understood by one having ordinary skill in the art that the gear couplings are flush with one another, thus creating a backlash of zero. A backlash of zero is less than 0.1 mm, meeting the limitation of the claimed backlash. Bisaillon further teaches the configuration for the purpose of unison rotation. The application necessitates this rotation configuration, therefore the claimed limitation of (b) is met.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method and device for manufacturing plate parts disclosed by Kontu with gear and shaft configuration as taught by Bisaillon in order to have provided improved synchronization of shafts.
Pohl teaches in analogous method and device photographing the corrugated plate part blanks and checking patterns (See col. 7, lines 55-64 of Pohl) on the sheet material surfaces for the purpose of determining the positioning of the corrugated plate part blanks on the sheet material surfaces and providing alignment information of the corrugated plate part blanks (col. 3, lines 21-38 of Pohl) andKONTU et al.Appl. No. 15/566,756Atty Docket No.: BHD-1497-0163February 25, 2020 Page 3conveying the sheet material with the at least one pair of corrugated plate part blanks to a laser cutting device and controlling the laser cutting device based on the alignment information for the purpose of cutting the plate blank parts from the sheet material while synchronizing the laser cutting device with the rotation speed of the rolls (Abstract of Pohl) (col. 2, lines 9-15 of Pohl) (col. 2, lines 52-60 of Pohl) (col. 6, lines 17-21 of Pohl). However, Pohl fails to disclose the configuration of steps (e), (f), and (g), as they are out of sequence of operation with regards to the instant application.
Pohl additionally teaches measuring depth of the surface patterns (col. 4- line 58- col. 5, line 3) and automatically stopping operation (“appropriate correction”) if the measured depth of the profile patterns deviates from the predetermined depth (col. 5, lines 7-28), for the purpose of avoiding and correcting deviation. However, Pohl discloses that the blanks might be photographed prior to transferring to the shaping system, but there is no disclosure therein of providing separate checking patterns as required by the claimed method. Pohl does not disclose photographing checking patterns and determining the alignment of the plate part blanks based on information provided by such photographed checking patterns. According to Pohl, the geometry of the shaped sheet metal part is captured, for example with a camera, and compared to a specified geometry. Possible deviation in geometry can be made in the cutting program to control the cutting device. The method according to the presently claimed invention however does not require checking the geometry of the plate 
Therefore, the closest available prior art (Kontu in view of Bisaillon, and Pohl) fail to disclose steps (c)-(h) of the instant application. Therefore, Claim 13 is allowable.
Claims 14, 19, 25-28 are allowable as being dependent on allowable Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20130291375A1: similar camera configuration, but lacks pattern configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725